Title: To Thomas Jefferson from William Short, 27 August 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris August 27th. 1790

The diplomatic committee made their report the day before yesterday on the subject of the Family-compact. It was extensive and eloquent of which you will easily be persuaded when you know that Mirabeau was the author. Still there did not appear a perfect accord between the principles laid down in the report and the decree proposed by the committee in consequence of them. It was said that there was ’l’espérance presque certaine que la paix ne sera pas troublée’—’que le territoire de l’Amérique en question n’appartient ni à l’Angleterre ni à l’Espagne’—and still they propose that the assembly should vote an augmentation of their ships in commission to thirty. As England does not claim the territory it would seem as if the committee meant to decide that Spain was in the wrong.
The committee did not confine the result of their report to what regarded the family-compact alone. They proposed that the assembly should decree that all treaties heretofore made with other nations should be considered as binding until they should be changed ’d’après le travail qui sera fait à cet egard, et les instructions que le Roi sera prié de donner à ses agens auprès des differentes puissances de l’Europe’ and that in the mean time these powers should be informed that a regard for peace being the basis of the constitution of France, the nation cannot acknowlege  any other stipulations made in the treaties except such as are merely defensive and commercial.
The report was after some deliberation adjourned to yesterday for further discussion. It was debated the whole day, and ended in adopting all the propositions relative to Spain, and omitting the two articles mentioned relative to treaties in general, as not being the proper moment for taking them up. The number of vessels is increased as you will see by the decree which I inclose you from thirty to forty-five ships of the line.
It is to be remarked that this decree was adopted almost unanimously and warmly supported by many of the enragés as they are called who have for some time past been the loudest in their cries against supporting Spain, and in pretending that the quarrel with England was merely to draw France into war in hopes of turning their attention from the object which at present occupies them, and which is so formidable to all the courts of Europe, the establishment of a free constitution.
The continued activity of the British armaments notwithstanding the signature of the declarations at Madrid, and the profound secrecy with which the British cabinet have enveloped their designs, are the causes of this sudden change in the minds of the popular party here. I should have feared that Spain had already taken arrangements with England, either commercial or political, which would render the measure adopted yesterday by the assembly inadequate to the preservation of the family-compact. But the pleasure which manifested itself on the countenance of the Spanish Ambassador on being informed of the decree, makes me hope that the negotiations were less advanced than had been suspected. This hope is strengthened also by the report mentioned in my last, by the unremitting activity which both nations have observed in their naval preparations, and by the circumstance of both their fleets being now at sea. The English fleet consists of thirty one ships of the line commanded by Admiral Howe. It is generally supposed it will return after a short cruise and that it will not go further than the bay of Biscay.
Within these few days accounts have been received of several regiments in the different garrisons which had disbanded, having returned to their quarters, shewn marks of repentance, and declared their determination to observe the most exact discipline in future. This is an agreeable symptom for the present, but little hope can be founded on a discipline that depends on the mere will of  the soldiery. And it is certain that there is no where a sufficient degree of force placed in the present government for inforcing discipline in the army, or the preservation of order in the nation.
The continuance of peace between the Kings of Hungary and Prussia is preserved by the result of the negotiations of Reicheinbach, which you will have seen in the papers I forwarded you on the 22d. Since then we have had no demonstrations of the designs of the Prussian cabinet relative to Russia. The Empress, however, as cannot be doubted, will be forced to a peace, and if we may judge from the known dispositions of her present antagonists, it will be on humiliating and disadvantageous terms. A Congress is to meet at the Hague, for completing the preliminaries signed at Reicheinbach relative to the low countries. Count de Mercy goes there on behalf of the King of Hungary. One would suppose that the Belgick Congress would give up all hopes of resisting the award of such powerful arbitrators. Still their publications breathe nothing but resistance and war and they lose no opportunity of attacking the Austrian troops when they meet with them.
Since my last I have had a conversation with one of the members of the committee of impositions, who is charged with that part of the report which regards tobacco. I expected it would have been proposed to the assembly before this time. The day had been fixed, but as yet it has been delayed. The final result, and that to which the committee adheres with obstinacy is to allow the cultivation of tobacco in France without any kind of restraint. Its sale and manufacture also, (I speak of that made in France) is to be entirely free.
As to foreign tobacco it is to be subjected to a regie—viz. the nation is to be the sole purchaser and manufacturer of it. In their words the nation is to keep “la seule boutique du tabac étranger.” They calculate that the increase of this cultivation in France will diminish considerably its importation. They suppose that the nation will pay three millions for the first purchase of this article, and that they will sell it after being manufactured in such a manner as to have fourteen millions clear. They intend to take on the account of the nation the machines for the manufacture of this article which at present belong to the farmers general, and they hope by the superiority of their manufacture to find a certain sale for what they purchase. They agree, however, that there are no data which warrant their calculation of fourteen millions. They present it to the assembly as the means of obtaining their assent  to the scheme of abolishing the present prohibition to the culture of tobacco in France.
They are all sensible of the defects of this plan, but they say that its connexion with other subjects rendered any other result impossible. For instance, the province of Alsace being a frontier, and not too well disposed to the revolution, it was absolutely necessary not to render them absolutely hostile, and particularly as they are the neighbours to those German Princes whose intrigues in foreign Cabinets against the present revolution are known and feared here. Alsace has hitherto enjoyed the privilege of cultivating tobacco, and relative to that article was considered as a foreign country. There were barriers kept up between that Province and France to prevent the introduction of that article. At present those internal barriers are every where to be demolished. Alsace will therefore be a part of France under every consideration. It is impossible under the pretext of rendering its inhabitants free to deprive them of a privilege which they enjoyed under the reign of despotism, (the cultivation of tobacco) and to which they are attached in proportion to the rigour with which it was prohibited in France.—Besides it is observed that every freeman has a right (which no legislature is authorized to violate) of cultivating on his own soil whatever he may judge proper.
These are the considerations which lead to abolishing the farm of tobacco as to France: And as this is sacrificing a revenue of thirty two millions, the committee think themselves bound to adopt that plan which holds out the greatest prospect of gain on foreign tobacco. They are fully convinced that that is by a national regie, and consequently absolutely decided to propose it to the assembly.
There will be the same conflict in the assembly that there was in the committee—viz. one party will think that no consideration can warrant the loss of a revenue of thirty two millions at the present moment and will be therefore for preserving the farm of tobacco in its present situation.—A few will be sufficiently enlightened to see that the advantages to be derived to their manufactures and agriculture, and the revenue which would result from admitting the article of tobacco as a means of commerce with the United States, and receiving the duty in the ports, are much more than sufficient to overbalance the plan of the regie which proposes a certain exclusion of the American commerce so far as it concerns tobacco, and offers only an uncertain revenue, or at least one not  more certain than that proposed under the idea of the article being of free commerce. A third party and I fear the more numerous one will be for adopting the plan of the committee. Almost all the plans of the committees are adopted without discussion, arising from the lassitude of the assembly and their fear of only retarding without bettering the system, if they reject such plans as have undergone a long and laborious examination by their committees.
It seems to me unavoidable that this plan, if adopted, will place the article of tobacco on a worse footing than it has ever been. The regie will necessarily keep the imported tobacco at so high a price as to encourage its cultivation. That made in Alsace is of an inferior quality and consequently could not enter into competition with ours for the use of the rich, but I am well assured, and by persons not suspect, that many parts of the southern provinces produce this article of a quality much superior to ours. Mr. Alexander, whom you know, and who is here at present told me that he had known tobacco made at Clairac to sell as high as a guinea the pound. Under these considerations the quantity of our tobacco consumed must exceedingly diminish and besides as the nation is to keep the regie, and has determined to adopt this scheme merely to recover as great a part as possible of the thirty two millions without any regard to commercial advantages, they will necessarily exempt themselves from those conditions to which the farmers general were subjected in their modes of purchase and make use of every means of getting the most tobacco possible for the three millions they propose laying out in the first purchase.
I have gone into this long detail Sir, on the change to which this article will probably be subjected, because I know it will be very unexpected in America. I am persuaded your knowlege of this business will enable you to see clearly that nothing which could have been done by a foreign minister here could have avoided it: and that as to yourself you will have no doubt that every thing which could be done has been done. But as it is probably expected in America that the present revolution should remove the shackles of commerce, and consequently increase that with the United States, I fear an unacquaintance with all the subjects with which this business is connected may induce some to suppose that it might have been avoided by proper exertions, and of course attribute it to a want of zeal or exertion in me. I hope therefore if this should be the case that you will do me the justice to represent this matter in its true light. I need not repeat here what I have mentioned to you  before that your memorial was put into the hands of the committee, that I have fortified it by a variety of considerations which the present circumstances suggest and that the Marquis de la fayette has exerted his customary zeal in this business.
I think a short time will open their eyes on this business, and that when they have experienced the error they will be disposed to correct it.
I beg you to accept assurances of the sentiments with which I am, dear Sir, Your friend & servant,

W. Short

